DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 9/28/2021 has been entered.

Response to Amendment
Applicants’ response filed 9/28/2021 amended claim 1, cancelled claim 7 and added new claim 21.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Sato in view of Leck from the office action mailed 4/2/2021; therefore this rejection is withdrawn.  Applicants addressed the IDS issues from the office action mailed 4/2/2021; therefore this issue is withdrawn.  New grounds of rejection is set forth below.        

Information Disclosure Statement
4.            The information disclosure statements filed 130/2019 and 1/23/2020 were considered by the examiner and are mentioned herein as there was a reference in each IDS filing that was not initialed and upon further review these mistakes were noticed and corrected by the examiner.  

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claims 2 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites that the polyol ester has to be present in a concentration of at least 5 wt% which does not limit claim 1 and in fact broadens claim 1 as based on the ratio of claim 1 between polyol ester and PAG the polyol ester has to be present in a concentration of greater than 20 wt%.   
Claim 9 limits the concentration of the antioxidant (C1) which is very limited as amended by claim 1.  It is the position of the examiner that the higher range of the (C1) .  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-6 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Page et al., US Patent Application Publication No. 2009/0054283 (hereinafter .    
Regarding claims 1-6, 8-10 and 12-21, Page discloses a lubricating oil composition for use in compressor fluids (as recited in claims 12-13) (Para. [0075]) comprising:
(A1)	25-75 wt% of a PO3G base oil (polyalkylene glycol component (A1) of claim 1 and reads on claim 16) (see Abstract and Examples and Para. [0027]-[0071]),
(A2)	25-75 wt% of an ester produced by reacting pentaerythritol and a C6-40 aliphatic carboxylic acid amongst others (polyol ester component (A2) of claim 1 and reads on claims 2, 14-15 and 17-21) (see Abstract and Examples and Para. [0047]-[0074]),
(B)     Page in paragraph 0101 discloses the presence of phosphate ester compounds, 
(C)     0.4 wt % of an amine-based antioxidant (as recited in component (C) of claim 1 and reads on claim 9) (see PANA from Table 1/Para. [0116]);
wherein the composition has no mandatory metal-containing additives; therefore having a metal content of less than 100 ppm as recited in claim 10 (see Example 1 – none of the VanLube 8912E is present in Example 1).      
Page discloses all the limitations discussed above including phosphorus-based compounds.  Page does not explicitly disclose the phosphorus-based compounds recited in claims 1 and 3-8.     
Leck discloses a compressor lubricating oil composition (see Abstract) comprising a base oil, such as polyalkylene glycols and polyol esters (Para. [0109]) to 
Regarding claim 11, Page/Leck do not disclose subjecting the lubricants disclosed therein to a water separability test as recited in claim 11.  It is the position of the examiner that as Page/Leck disclose all the limitations discussed above and reading in claim 1 that the lubricant compositions would inherently read on the limitations of claim 11.  

Response to Arguments
10.	Applicants’ arguments filed 9/28/2021 regarding claims 1-6 and 8-21 have been fully considered and are moot as the rejections from the previous office action have been withdrawn as discussed above.  
	It is the position of the examiner that the references discussed above adequately read on the claims as instantly recited.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771